[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant claims that the plaintiff has failed to disclose certain items relative to income tax returns and accordingly, the plaintiff should be compelled to produce the same. The defendant has failed to show that the business entities have been independently served in order to obtain the information to allow the corporations to exercise its legal rights concerning the tax returns. In addition, upon inspection of the disclosure and representation of the plaintiff, the information calculated to be obtained has already been provided by the plaintiff to the defendant. Accordingly, the defendant's motion of production of these records is denied without prejudice.
KOCAY, J.